Response to Amendment
This Office action is in response to the amendments filed on 6/21/2022. The amendments to the claims were received and have been entered. 
Claim 34 has been amended. Claims 1-17, 24 and 29 have been canceled. Claims 18-23, 25-28 and 30-37 remain present in this application. 
The rejection of claim 34 under 35 USC 112(b) is withdrawn in view of the amendments. The applicants reply has overcome the 112(b) rejection.
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 18-23, 25-28 and 30-37 are allowed over the prior art of record. 
Independent claims 18 and 34, claimed invention teaches “an OLED display substrate” including claimed limitations “wherein the thin film transistor array layer comprises a gate insulation layer, a first planarization layer, an etching stop layer, a passivation layer, and a second planarization layer provided on the base substrate; a first opening is provided at a first position of the gate insulation layer, and the first planarization layer is located in the first opening; a second opening is provided at a second position of the etching stop layer and the passivation layer, the second opening penetrates the etching stop layer and the passivation layer, a portion of the etching stop layer in the second opening forms a first etching stop sub-layer, the second planarization layer is filled between the first etching stop sub-layer and rest of the etching stop layer, a portion of the passivation layer in the second opening forms a first passivation sub-layer, the second planarization layer is filled between the first passivation sub-layer and rest of the passivation layer; the second planarization layer has a third opening at the second position to expose the first passivation sub-layer, the first etching stop sub-layer and the first passivation sub-layer constitutes the light guide, wherein the light guide further comprises an anode which is provided between the first passivation sub-layer and the light emitting layer, wherein orthographic projections of the second and third openings on the base substrate fall within an orthographic projection of the first opening on the base substrate.”
Claimed structures in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.

Independent claim 27, claimed invention teaches “a manufacturing method of OLED display substrate” including claimed limitations “forming a gate layer and a gate insulation layer on the base substrate; etching the gate insulation layer at a first position to form a first opening; forming a first planarization layer in the first opening; forming the etching stop layer and the passivation layer; etching the passivation layer and the etching stop layer to form a second opening penetrating the passivation layer and the etching stop layer, a portion of the etching stop layer in the second opening forming a first etching stop sub-layer, a portion of the passivation layer in the second opening forming a first passivation sub-layer; forming a second planarization layer, wherein a part of the second planarization layer filled in the second opening and the first passivation layer are in contact with each other, so as to cover the first passivation sub-layer and the first etching stop sub-layer; and etching the second planarization layer at a second position to form a third opening exposing the first passivation sub-layer.”
Claimed inventions in combination with the claimed limitations of the base claim are neither, singularly or in combination, disclosed nor suggested by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: July 5, 2022